Exhibit 10.76

GOVERNANCE AGREEMENT

THIS GOVERNANCE AGREEMENT (this “Agreement”) is made and entered into as of
April 28, 2008 by and among (i) the individuals listed on Schedule A hereto (the
“Investors”), (ii) Stichting Gemeenschappelijk Bezit LTC, a foundation organized
under the laws of the Netherlands (the “Foundation”), (iii) Arch Hill Capital
N.V., a corporation organized under the laws of the Netherlands (“Arch Hill
Capital” and, together with the Foundation, the “Arch Hill Parties”) and
(iv) Lithium Technology Corporation, a corporation organized under the laws of
the State of Delaware (the “Company”).

RECITALS

WHEREAS, each of the Investors is the Beneficial Owner of the shares of common
stock, par value $0.01 per share (“Common Stock”), of the Company or the shares
of preferred stock, par value $0.01 per share (“Preferred Stock”), of the
Company, as the case may be, set forth with respect to such Investor on
Schedule A hereto (the term “Beneficial Owner” as used in this Agreement having
the meaning given the term in Rule 13(d)(3) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the terms “Beneficially Own” and
“Beneficial Ownership” applying to securities held by a Beneficial Owner of such
securities);

WHEREAS, each of the Arch Hill Parties is the Beneficial Owner of the shares of
Common Stock or Preferred Stock, as the case may be, set forth with respect to
such Arch Hill Party on Schedule B hereto; and

WHEREAS, the Company, the Foundation, Arch Hill Capital and the Investors have
determined that it is the best interest of the Company and its shareholders to
enter into certain governance and other arrangements with respect to the Company
on the terms and subject to the conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the Company, the Foundation, Arch Hill Capital and the Investors
hereby agree as follows:

 

  1. Board Composition and 2008 Annual Meeting of Shareholders.

1.1 New Directors. The Company has taken all appropriate action and the
Company’s Board of Directors has adopted resolutions (copies of which are
attached hereto as Exhibit A), which will be effective as of the execution and
delivery of this Agreement by all parties (the “Effective Time”), to provide for
the following: (i) fixing the size of the Company’s Board of Directors at six,
(ii) the resignation of Ralph D. Ketchum, Marnix Snijder and Clemens E.M. van
Nispen tot Sevenaer as directors of the Company, (iii) the election and
appointment of Fred J. Mulder and Theo M.M. Kremers as directors of the Company
to fill the vacancies resulting from such resignations, (iv) the election and
appointment of Fred J. Mulder and Christiaan A. van den Berg as Co-



--------------------------------------------------------------------------------

Chairmen of the Company, (v) the election and appointment of Theo M.M. Kremers,
Fred J. Mulder and Christiaan A. van den Berg to the Audit Committee, (vi) the
election and appointment of Klaus Brandt, Theo M.M. Kremers, Fred J. Mulder and
Christiaan A. van den Berg to the Executive Committee and (vii) the approval of
the Consulting Agreements (as defined below). For the elimination of doubt,
pursuant to the foregoing sentence, at the Effective Time, the Company shall
cause (a) its Board of Directors to consist of the following persons: Klaus
Brandt, Amir Elbaz, Theo M.M. Kremers, Andrew J. Manning, Fred J. Mulder and
Christiaan A. van den Berg, (b) its Audit Committee to consist of the following
persons: Theo M.M. Kremers, Fred J. Mulder and Christiaan A. van den Berg, and
(c) its Executive Committee to consist of the following persons: Klaus Brandt,
Theo M.M. Kremers, Fred J. Mulder and Christiaan A. van den Berg.

1.2 Nominees for Election at 2008 Annual Meeting.

(a) The Company has taken all appropriate action and the Company’s Board of
Directors has adopted resolutions (copies of which have are attached hereto as
Exhibit B), which will be effective as of the Effective Time, to provide for the
call and holding of the 2008 annual meeting of the Company’s shareholders (the
“2008 Annual Meeting”) on June 16, 2008, and a record date for shareholders
entitled to notice of and to vote at the 2008 Annual Meeting of June 2, 2008;
provided, however, that, if (i) the Company receives any comments from the
United States Securities and Exchange Commission with respect to the Company’s
financial statements for the calendar ended December 31, 2007 or the Company’s
proxy statement for the 2008 Annual Meeting, (ii) the Company is unable to hold
the 2008 Annual Meeting on June 16, 2008 as a result thereof and (iii) the
Company has fully complied with its obligations under Section 4.4, the Board of
Directors may delay the date of the 2008 Annual Meeting and such record date by
such number of days as shall be necessary for the Company to respond to such
comments (subject to the prior written consent of the Investors which shall not
to be unreasonably withheld).

(b) The Company shall nominate for election as directors of the Company at the
2008 Annual Meeting Klaus Brandt, Amir Elbaz, Theo M.M. Kremers, Fred J. Mulder,
Christiaan A. van den Berg and two individuals designated in writing by the
Investors acting jointly (provided that such individuals shall be reasonably
acceptable to the Board of Directors of the Company) (collectively, the
“Nominees”) and shall fix the number of directors comprising the entire Board of
Directors of the Company to be elected at the 2008 Annual Meeting at the number
of Nominees. The Company shall use its best efforts to ensure that the Nominees
are elected as directors of the Company at the 2008 Annual Meeting. In
furtherance of the foregoing: (i) in connection with the 2008 Annual Meeting,
the Company’s Board of Directors shall recommend that the Company’s shareholders
vote to elect the Nominees as directors of the Company; (ii) the Company shall
include the foregoing recommendation in its proxy materials for the 2008 Annual
Meeting; and (iii) the Company’s form of proxy shall solicit authority to vote
for the Nominees and no other persons.

 

-2-



--------------------------------------------------------------------------------

(c) If, at any time prior to the 2008 Annual Meeting, one or more of the
Nominees for any reason is unwilling or unable to be nominated or to stand for
election at the 2008 Annual Meeting, the Board of Directors of the Company may
select a replacement Nominee.

1.3 Other Proposal for the 2008 Annual Meeting. Following the Effective Time and
prior to the date that the Company mails its proxy materials to shareholders in
connection with its 2008 Annual Meeting, the Company’s Board of Directors shall
approve an amendment of the Company’s Restated Certificate of Incorporation,
filed with the Secretary of State of Delaware on July 29, 2005 as heretofore
amended, to increase to 3,000,000,000 the number of shares of Common Stock
authorized for issuance, and shall recommend the same to the shareholders for
approval at such meeting (the “Shareholder Proposal”). In furtherance of the
foregoing, the Company shall include the such recommendation in its proxy
materials and the Company’s form of proxy shall solicit authority to vote for
these matters.

1.4 Action by the Investors and the Arch Hill Parties. Each of the Investors and
the Arch Hill Parties shall vote the shares of Common Stock and Preferred Stock
over which he or it has voting power in favor of the election of the Nominees as
directors of the Company and in favor of the Shareholder Proposal at the 2008
Annual Meeting, and shall use good faith efforts to cause its or his Affiliates
to so vote shares of Common Stock and Preferred Stock over which they have
voting power. Each of the Investors and the Arch Hill Parties agree not to seek
the removal of any Nominee as a director of the Company prior to June 16, 2009,
acting as a shareholder of the Company, it being understood that this sentence
shall in no way restrict any person’s actions as a director of the Company.

 

  2. Representations and Warranties.

2.1 By the Investors. Each Investor, on behalf of itself and not any other
Investor, represents and warrants to the Company and the Arch Hill Parties as
follows:

(a) Such Investor has the full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and (if not an individual) has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement;

(b) Such Investor (if not an individual) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization;

(c) This Agreement constitutes a valid and binding obligation of such Investor,
enforceable in accordance with its terms, subject to applicable principles of
equity, bankruptcy, reorganization, insolvency or other laws affecting the
enforcement of creditors’ rights generally; and

(d) Neither the execution and the delivery of this Agreement by such Investor,
nor the consummation by such Investor of the actions contemplated

 

-3-



--------------------------------------------------------------------------------

hereby, will (i) subject to compliance with such Investor’s obligations under
Rule 13d-1 under the Exchange Act, violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which such
Investor is subject or (if not an individual) any provision of the
organizational documents of such Investor or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
consent or notice (other than those obtained or made) under, any agreement,
contract, lease, license, instrument, judgment, decree, order or other
arrangement to which such Investor is a party or by which such Investor is bound
or to which any of such Investor’s assets are subject (or result in the
imposition of any security interest upon any of such Investor’s assets), nor is
such Investor required to obtain the approval or consent of any person or entity
to effect the actions contemplated hereby (other than those obtained).

(e) Schedule A correctly sets forth the number of shares of Common Stock and
Preferred Stock Beneficially Owned by such Investor.

2.2 By the Company. The Company represents and warrants to each Investor and
each Arch Hill Party as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the full power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and consummate the transactions contemplated hereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement; and the resolutions of the Board of Directors of the Company referred
to in Sections 1.1 and 1.2(a) were approved by majority vote by the Directors of
the Company;

(b) This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to applicable principles of
equity, bankruptcy, reorganization, insolvency or other laws affecting the
enforcement of creditors’ rights generally; and

(c) Neither the execution and the delivery of this Agreement by the Company, nor
the consummation by the Company of the actions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company is subject or any provision
of the Certificate of Incorporation or By-Laws of the Company, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of the Company’s obligations under, create in any party the right
to accelerate rights under, receive additional benefits under, terminate,
modify, or cancel, or require any consent or notice (other than those obtained
or made) under (whether due to the occurrence of a “Change of Control” or
similar concept or otherwise), any

 

-4-



--------------------------------------------------------------------------------

agreement, contract, lease, license, instrument, judgment, decree, order or
other arrangement to which the Company is a party or by which it is bound or to
which any of its assets, are subject (or result in the imposition of any
security interest upon any of its assets, nor is the Company required to obtain
the approval or consent of any person or entity to effect the actions
contemplated hereby (other than those obtained).

(d) As of the date of this Agreement, 670,924,782 shares of Common Stock are
issued and outstanding.

2.3 By the Arch Hill Parties. Each Arch Hill Party, on behalf of itself and not
any other Arch Hill Party, represents and warrants to each Investor and the
Company as follows:

(a) Such Arch Hill Party has the full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement;

(b) Such Arch Hill Party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization;

(c) This Agreement constitutes a valid and binding obligation of such Arch Hill
Party, enforceable in accordance with its terms, subject to applicable
principles of equity, bankruptcy, reorganization, insolvency or other laws
affecting the enforcement of creditors’ rights generally;

(d) Neither the execution and the delivery of this Agreement by such Arch Hill
Party, nor the consummation by such Arch Hill Party of the actions contemplated
hereby, will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which such Arch Hill Party is
subject or any provision of the organizational documents of such Arch Hill Party
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any consent or notice (other than those obtained
or made) under, any agreement, contract, lease, license, instrument, judgment,
decree, order or other arrangement to which such Arch Hill Party is a party or
by which such Arch Hill Party is bound or to which any of such Arch Hill Party’s
assets are subject (or result in the imposition of any security interest upon
any of such Arch Hill Party’s assets), nor is such Arch Hill Party required to
obtain the approval or consent of any person or entity to effect the actions
contemplated hereby (other than those obtained); and

(e) Schedule B correctly sets forth the number of shares of Common Stock and
Preferred Stock Beneficially Owned by such Arch Hill Party.

 

-5-



--------------------------------------------------------------------------------

  3. Other Concurrent Actions.

3.1 Consulting Agreements.

(a) At the Effective Time, Christiaan A. van den Berg and the Company shall
enter into a consulting agreement in the form of Exhibit C (the “Van Den Berg
Consulting Agreement”).

(b) At the Effective Time, Fred J. Mulder and the Company shall enter into a
consulting agreement in the form of Exhibit D (the “Mulder Consulting
Agreement”).

(c) At the Effective Time, OUIDA Management Consultancy B.V., a corporation
organized under the laws of the Netherlands, and the Company shall enter into a
consulting agreement in the form of Exhibit E (the “OUIDA Consulting
Agreement”).

(d) At the Effective Time, Romule B.V., a corporation organized under the laws
of the Netherlands, and the Company shall enter into a consulting agreement in
the form of Exhibit F (such consulting agreement, together with the Van Den Berg
Consulting Agreement, the Mulder Consulting Agreement and the OUIDA Consulting
Agreement, the “Consulting Agreements”).

3.2 Publicity. On the date hereof after the Effective Time, the Company shall
issue the press release in the form of Exhibit G.

3.3 Expenses. At the Effective Time, the Company shall pay $150,000 to Cornelis
J.M. (Cees) Borst by wire transfer of immediately available funds, as
reimbursement of certain expenses of the Investors.

 

  4. Certain Covenants.

4.1 No Amendment of By-Laws as to Indemnification. The Company shall not repeal,
amend or otherwise modify any provisions of the By-Laws of the Company in
respect of indemnification of directors and officers and their right to
advancement of expenses, except to the extent that such amendment or
modification does not diminish the rights of any indemnitee or as required by
law.

4.2 Directors’ and Officers’ Insurance. The Company shall carry and maintain, or
cause to be carried and maintained, directors’ and officers’ liability and
indemnity insurance coverage that is not less favorable, and in such amounts and
with such other terms as are comparable to, the insurance policies that are
currently carried by the Company, including, without limitation, extension of
such coverage for the acts of former directors and officers and for service as
directors or officers of subsidiaries of the Company.

 

-6-



--------------------------------------------------------------------------------

4.3 Expense Reimbursement. The Company shall pay or promptly reimburse the
actual reasonable out-of-pocket expenses incurred by each director in connection
with attending meetings of the Board of Directors of the Company or any
committee thereof.

4.4. SEC Reporting. The Company shall use its best efforts to file with the
Securities and Exchange Commission in a timely manner all reports and other
documents required of the Company under the Securities Act of 1933, as amended,
and the Exchange Act.

 

  5. Miscellaneous.

5.1 Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:

(a) by hand (in which case, it shall be effective upon delivery);

(b) by facsimile (in which case, it shall be effective upon receipt of
confirmation of good transmission); or

(c) by overnight delivery by a nationally recognized courier service (in which
case, it shall be effective upon delivery);

in each case, to the address (or facsimile number) listed below:

 

If to the Company, to it at:

Lithium Technology Corporation

5115 Campus Drive

Plymouth Meeting, PA 19462

Telephone number: +1-610-940-6090

Facsimile number: +1-610-940-6091

Attention: Chairman

with a copy to:

Gallagher, Briody & Butler

155 Village Boulevard

Suite 201

Princeton, NJ 08540

Telephone number: +1-609-452-6000

Facsimile number: +1-609-452-0090

Attention: Barbara J. Comly, Esq.

 

-7-



--------------------------------------------------------------------------------

If to the Foundation, to it at:

Stichting Gemeenschappelijk Bezit LTC

Parkweg 2

2585 JJ The Hague

The Netherlands

Telephone number: +31-70-354-6818

Facsimile number: +31-70-416-6050

Attention: Chief Executive Officer

If to Arch Hill Capital, to it at:

Arch Hill Capital N.V.

Parkweg 2

2585 JJ The Hague

The Netherlands

Telephone number: +31-70-354-6818

Facsimile number: +31-70-416-6050

Attention: Chief Executive Officer

If to any Investor, to the address specified for such Investor on Schedule A.

Each of the parties to this Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 5.1 to each of
the other parties hereto.

5.2 Succession and Assignment; No Third-Party Beneficiaries. Subject to the
immediately following sentence, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns shall be
deemed to be a party hereto for all purposes hereof. No party may assign,
delegate or otherwise transfer either this Agreement or any of his or its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. The terms and provisions of this Agreement shall not be
binding upon any transferee of an Investor or an Arch Hill Party that acquires
any securities subject to this Agreement, except that each Investor and each
Arch Hill Party shall cause any of his or its Affiliates that acquires Common
Stock from an Investor or an Arch Hill Party, as the case may be, to comply with
the obligations of such Investor or such Arch Hill Party, as the case may be,
under Section 1.4. Except as expressly provided herein, this Agreement is for
the sole benefit of the parties and their permitted successors and assignees and
nothing herein expressed or implied shall give or be construed to give any
person or entity, other than the parties and such successors and assignees, any
legal or equitable rights hereunder.

5.3 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Company, the Arch Hill Parties and the Investors,
or in the case of a waiver, by the party against whom the waiver is to be
effective.

 

-8-



--------------------------------------------------------------------------------

5.4 Entire Agreement. This Agreement, together with all documents, instruments
and certificates explicitly referred to herein, constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, with respect thereto.

5.5 Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

5.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.

5.7 Headings. The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

5.8 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

5.9 Incorporation of Schedules and Exhibits. The Schedules and Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.

5.10 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that, without
posting bond or other undertaking, the other parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any governmental authority (an “Action”) instituted in any court having
jurisdiction over the parties and the matter in addition to any other remedy to
which such party may be entitled, at law or in equity. Each party further agrees
that, in the event of any action for specific performance in respect of such
breach, such party shall not assert the defense that a remedy at law would be
adequate.

 

-9-



--------------------------------------------------------------------------------

5.11 Governing Law. This Agreement, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.

5.12 Jurisdiction; Venue; Service of Process.

(a) Jurisdiction. Each party to this Agreement, by such party’s execution
hereof, (i) hereby irrevocably submits to the exclusive jurisdiction of the
state courts of the State of Delaware or the United States District Court
located in the State of Delaware for the purpose of any Action between the
parties arising in whole or in part under or in connection with this Agreement,
(ii) hereby waives to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such Action,
any claim that such party is not subject personally to the jurisdiction of the
above-named courts, that such party’s property is exempt or immune from
attachment or execution, that any such Action brought in one of the above-named
courts should be dismissed on grounds of forum non conveniens, should be
transferred or removed to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, that venue for the Action is
improper in any of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court and (iii) hereby agrees
not to commence any such Action other than before one of the above-named courts.

(b) Service of Process. Each party hereby (i) consents to service of process in
any Action between the parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by Delaware law,
(ii) agrees that service of process made in accordance with clause (i) or made
by registered or certified mail, return receipt requested, at such party’s
address specified pursuant to Section 5.1, shall constitute good and valid
service of process in any such Action and (iii) waives and agrees not to assert
(by way of motion, as a defense, or otherwise) in any such Action any claim that
service of process made in accordance with clause (i) or (ii) does not
constitute good and valid service of process.

(c) Actions in Other Courts and Locations. Notwithstanding Section 5.12(a), a
party may commence an Action in a court and location other than as specified in
Section 5.12(a) solely for the purpose of enforcing an order or judgment issued
by one of the courts specified in Section 5.12(a).

5.13 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY SHALL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION

 

-10-



--------------------------------------------------------------------------------

WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

5.14 Certain Definitions. The terms “Affiliate” and “Subsidiary” as used in this
Agreement shall have the meaning provided in Rule 12b-2 under the Exchange Act.

5.15 Termination.

(a) Termination by the Arch Hill Parties. If at any time the Investors
collectively cease to Beneficially Own less than 50% of the aggregate number of
shares of Common Stock listed on Schedule A as being Beneficially Owned by the
Investors (disregarding any double counting), the Arch Hill Parties, acting
jointly, shall have the right to terminate this Agreement upon ten days’ prior
written notice.

(b) Termination by the Investors. If at any time the Arch Hill Parties
collectively cease to Beneficially Own less than 50% of the aggregate number of
shares of Common Stock listed on Schedule B as being Beneficially Owned by the
Arch Hill Parties (disregarding any double counting), the Investors, acting
jointly, shall have the right to terminate this Agreement upon ten days’ prior
written notice.

(c) Effect of Termination. Upon termination of this Agreement, each party shall
remain liable to the other parties for any breach of this Agreement prior to
such termination. The provisions of Sections 1.3, 2, 3.3, 4 and 5 of this
Agreement, as well as any other provisions of this Agreement applicable thereto,
shall survive any termination of this Agreement.

[signature page follows]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Governance
Agreement as of the date first above written.

 

LITHIUM TECHNOLOGY CORPORATION By:  

/s/ Klaus Brandt

Name:   Klaus Brandt Title:   CEO STICHTING GEMEENSCHAPPELIJK BEZIT LTC By:  

/s/ Christiaan A. van den Berg

Name:   Christiaan A. van den Berg Title:   Bestuvrder ARCH HILL CAPITAL N.V.
By:  

/s/ Christiaan A. van den Berg

Name:   Christiaan A. van den Berg Title:   Managing Director



--------------------------------------------------------------------------------

/s/ B. BAKHUIZEN

B. BAKHUIZEN



--------------------------------------------------------------------------------

/s/ CEES J.M. BORST

CEES J.M. BORST



--------------------------------------------------------------------------------

/s/ B.J.G. DE LEEUW

B.J.G. DE LEEUW



--------------------------------------------------------------------------------

/s/ R.L.O. DU CHATENIER

R.L.O. DU CHATENIER



--------------------------------------------------------------------------------

/s/ J.F.G.M. HEERSCHAP

J.F.G.M. HEERSCHAP



--------------------------------------------------------------------------------

/s/ CORNELIS L.M. MEEUWIS

CORNELIS L.M. MEEUWIS



--------------------------------------------------------------------------------

/s/ JOHANNES C.L. MOL

JOHANNES C.L. MOL



--------------------------------------------------------------------------------

/s/ W.J.M. VAN DER MEE

W.J.M. VAN DER MEE



--------------------------------------------------------------------------------

Schedule A

List of Investors

 

Name of Investor

  

Address for Notices

  

Amount and Nature of

Beneficial Ownership

Bauke Bakhuizen   

Torenlaan 19

3742 CR Baarn

The Netherlands

Facsimile number: +31-35-548-8424

  

1.      36,214,000 shares of Common Stock issuable upon conversion of 14,485.6
shares of Series C Convertible Preferred Stock

Cornelis J.M. (Cees) Borst   

Boksheide 20

5521 PM Eersel

The Netherlands

Facsimile number: +31-497-530-491

 

with a copy to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Telephone number: +1-212-837-6000

Facsimile number: +1-212-422-4726

Attention: Jan J.H. Joosten, Esq.

  

1.      20,750,000 shares of Common Stock

 

2.      11,250,000 shares of Common Stock issuable upon conversion of 4,500
shares of Series C Convertible Preferred Stock

 

3.      Right to receive 1,500,000 shares of Common Stock from the Foundation

Benno J.G. de Leeuw   

Leunweg 13

5221 BC Engelen

The Netherlands

Facsimile number: +31-418-576-053

  

1.      105,000 shares of Common Stock (these shares are held by Benno de Leeuw
Holding B.V., a Netherlands corporation wholly-owned by Benno J.G. de Leeuw)

 

2.      5,224,700 shares of Common Stock issuable upon conversion of 2089.88
shares of Series C Convertible Preferred Stock

Robert L.O. du Chatenier   

Valkeveenselaan 60

1411 GT Naarden

The Netherlands

  

1.      610,000 shares of Common Stock

 

2.      250,000 shares of Common Stock (these shares are held by Chadmin B.V., a

 

A-1



--------------------------------------------------------------------------------

     

Netherlands corporation wholly-owned by R.L.O. du Chatenier)

     

3.      11,983,525 shares of Common Stock issuable upon conversion of 4,793.41
shares of Series C Convertible Preferred Stock

     

4.      4,683,150 shares of Common Stock issuable upon conversion of 1,873.26
shares of Series C Convertible Preferred Stock (these shares are (i) registered
in the name of R.L.O. du Chatenier and (ii) beneficially owned by the minor
children of R.L.O. du Chatenier)

     

5.      16,666,675 shares of Common Stock issuable upon conversion of 6,666.67
shares of Series C Convertible Preferred Stock (these shares are held by Chadmin
B.V., a Netherlands corporation wholly-owned by R.L.O. du Chatenier)

J.F.G.M. Heerschap   

Heverstraat 8

6088 BH Roggel

The Netherlands

Facsimile number: +31-475-581-361

  

1.      61,250,000 shares of Common Stock issuable upon conversion of 24,500
shares of Series C Convertible Preferred Stock

Cornelis L.M. Meeuwis   

Ulvenhoutselaan 2

4835 MC Breda

The Netherlands

  

1.      2,390,000 shares of Common Stock

 

2.      27,672,475 shares of Common Stock issuable upon conversion of 11,068.99
shares of Series C Convertible Preferred Stock (these

 

A-2



--------------------------------------------------------------------------------

     

shares are (i) registered in the name of Dreamweaver B.V., a Netherlands
corporation wholly-owned by Cornelis L.M. Meeuwis, and (ii) beneficially owned
by Cornelis L.M. Meeuwis)

     

3.      6,244,200 shares of Common Stock issuable upon conversion of 2,497.68
shares of Series C Convertible Preferred Stock (these shares are (i) registered
in the name of Dreamweaver B.V., a Netherlands corporation wholly-owned by
Cornelis L.M. Meeuwis, and (ii) beneficially owned by the minor children of
Cornelis L.M. Meeuwis)

Johannes C.L. Mol   

C/o Green Desert N.V.

Orangefield Trust (Antilles) N.V.

Kaya WFG Mensing 14

P.O. Box 3192

Willemstad

Curacao

Netherlands Antilles

Facsimile number: +599-9-433-3590

  

1.      8,925,000 shares of Common Stock (these shares are held by Green Desert
N.V., a Netherlands Antilles corporation wholly-owned by Jan Mol)

 

2.      41,666,675 shares of Common Stock issuable upon conversion of 16,666.67
shares of Series C Convertible Preferred Stock (these shares are held by Green
Desert N.V., a Netherlands Antilles corporation wholly-owned by Jan Mol)

Walter J.M. van der Mee   

Oude Huizerweg 17

1261 BD Blaricum

The Netherlands

  

1.      1,500,000 shares of Common Stock

 

A-3



--------------------------------------------------------------------------------

     

2.      3,375,000 shares of Common Stock issuable upon conversion of 1,350
shares of Series C Convertible Preferred Stock

 

A-4



--------------------------------------------------------------------------------

Schedule B

Arch Hill Parties Beneficial Ownership

 

Name of Arch Hill Party

  

Amount and Nature of

Beneficial Ownership

Stichting Gemeenschappelijk Bezit LTC   

1.      148,568,784 shares of Common Stock (which number includes 1,500,000
shares of Common Stock which Cornelis J.M. (Cees) Borst has the right to
receive)

  

2.      264,103,114 shares of Common Stock issuable upon conversion of 100,000
shares of Series B Convertible Preferred Stock

  

3.      28,200,000 shares of Common Stock issuable upon conversion of 11,280
shares of Series C Convertible Preferred Stock

  

4.      Warrants to purchase 84,494,887 shares of Common Stock

Arch Hill Capital N.V.   

1.      All of the securities listed as Beneficially Owned by Stichting
Gemeenschappelijk Bezit LTC above.

  

2.      40,718,526 shares of Common Stock

  

3.      112,542,100 shares of Common Stock issuable upon conversion of 45,016.84
shares of Series C Convertible Preferred Stock

  

4.      Right to receive 190,172,300 shares of Common Stock



--------------------------------------------------------------------------------

Exhibit A

Board Resolutions Pursuant to Section 1.1

Lithium Technology Corporation Resolutions

Governance Agreement and Board

RESOLVED, that it is in the best interest of the Company to enter into a
Governance Agreement (the “Governance Agreement”) in the form attached hereto as
Annex A-1 between (i) the Company, (ii) the investors listed on Schedule A
thereto (the “Investors”), (iii) Arch Hill Capital NV (“Arch Hill Capital”), and
(iv) Stichting Gemeenschappelijk Bezit LTC, (the “Foundation”) which Governance
Agreement shall be effective upon the execution and delivery of the Governance
Agreement by the Company, the Investor, Arch Hill Capital and the Foundation
(the “Effective Time”).

RESOLVED, that the execution of the Governance Agreement by the Chief Executive
Officer of the Company be, and hereby is, authorized and approved.

RESOLVED, that the resignations of Ralph D. Ketchum, Marnix Snijder and Clemens
E.M. van Nispen tot Sevenaer (the “Resigning Directors”) as directors of the
Company shall be effective as of the Effective Time.

RESOLVED, that as of the Effective Time the number of directors of the Company’s
shall be set at six.

RESOLVED, that Fred J. Mulder and Theo M.M. Kremers be, and each hereby is,
appointed a director of the Company as of the Effective Time to fill the
vacancies on the Board of Directors resulting from the resignation of the
Resigning Directors.

RESOLVED, that as of the Effective Time Fred J. Mulder and Christiaan A. van den
Berg be, and each hereby is, appointed a Co-Chairman of the Board of Directors
of the Company.

RESOLVED, that as of the Effective Time the Audit Committee shall consist of
Theo M.M. Kremers, Fred J. Mulder and Christiaan A. van den Berg.

RESOLVED, that as of the Effective Time the Executive Committee shall consist of
Klaus Brandt, Theo M.M. Kremers, Fred J. Mulder and Christiaan A. van den Berg.

RESOLVED, that it is the best interest of the Company to enter into a Consulting
Agreement with Christiaan A. van den Berg in the form attached hereto as Annex
A-2 as of the Effective Time (the “van den Berg Consulting Agreement”).

RESOLVED, that the execution of the van den Berg Consulting Agreement by the
Chief Executive Officer of the Company be, and hereby is, authorized and
approved.

RESOLVED, that it is the best interest of the Company to enter into a Consulting
Agreement with Fred J. Mulder in the form attached hereto as Annex A-3 as of the
Effective Time (the “Mulder Consulting Agreement”).

RESOLVED, that the execution of the Mulder Consulting Agreement by the Chief
Executive Officer of the Company be, and hereby is, authorized and approved.

RESOLVED, that it is the best interest of the Company to enter into a Consulting
Agreement with OUIDA Management Consultancy B.V. in the form attached hereto as
Annex A-4 as of the Effective Time (the “OUIDA Consulting Agreement”).

RESOLVED, that the execution of the OUIDA Consulting Agreement by the Chief
Executive Officer of the Company be, and hereby is, authorized and approved.

RESOLVED, that it is the best interest of the Company to enter into a Consulting
Agreement with Romule B.V. in the form attached hereto as Annex A-5 as of the
Effective Time (the “Romule Consulting Agreement”).

RESOLVED, that the execution of the Romule Consulting Agreement by the Chief
Executive Officer of the Company be, and hereby is, authorized and approved.

RESOLVED, that the proper officers of the Company be, and each of them hereby
is, authorized and empowered, in the name and on behalf of the Company, to
execute all such further documents, certificates or instruments, and to take all
such further action, as any such officer may deem necessary, appropriate,
proper, convenient or desirable in order to carry out each of the foregoing
resolutions and to fully effectuate the purposes and intents thereof, and that
all actions taken by the officers of the Company to date, in connection with the
foregoing resolutions, are hereby in all respects confirmed, ratified and
approved.

RESOLVED, that all actions heretofore taken consistent with the intent and
purpose of the foregoing resolutions be, and each of them is, hereby ratified
and confirmed.



--------------------------------------------------------------------------------

Exhibit B

Board Resolutions Pursuant to Section 1.2(a)

Lithium Technology Corporation Resolutions

Annual Meeting of Stockholders

RESOLVED, that the following resolutions shall be effective as of the Effective
Time of the Governance Agreement.

RESOLVED, that an Annual Meeting of the Stockholders of the Company be held on
June 16, 2008.

RESOLVED, that the record date for the determination of those stockholders of
the Company entitled to receive notice of and to vote at said Annual Meeting of
Stockholders of the Company shall be June 2, 2008.

RESOLVED, that the matters to be placed on the agenda of said Annual Meeting of
Stockholders shall include the election of directors with the following
nominees: Klaus Brandt, Amir Elbaz, Theo M.M. Kremers, Fred J. Mulder,
Christiaan A. van den Berg and two individuals designated in writing by the
Investors (provided that such individuals shall be reasonably acceptable to the
Board of Directors of the Company) (collectively, the “Nominees”).

RESOLVED, that the number of directors comprising the entire Board of Directors
of the Company to be elected at the 2008 Annual Meeting shall be the number of
Nominees.

RESOLVED, that (i) in connection with the 2008 Annual Meeting, the Company’s
Board of Directors shall recommend that the Company’s stockholders vote to elect
the Nominees as directors of the Company; (ii) the Company shall include the
foregoing recommendation in its proxy materials for the 2008 Annual Meeting; and
(iii) the Company’s form of proxy shall solicit authority to vote for the
Nominees and no other persons.

RESOLVED, that the Company shall use its best efforts to ensure that the
Nominees are elected as directors of the Company at the 2008 Annual Meeting.

RESOLVED, that the proper officers of the Company be, and each of them hereby
is, authorized and empowered, in the name and on behalf of the Company, to
execute all such further documents, certificates or instruments, and to take all
such further action, as any such officer may deem necessary, appropriate,
proper, convenient or desirable in order to carry out each of the foregoing
resolutions and to fully effectuate the purposes and intents thereof, and that
all actions taken by the officers of the Company to date, in connection with the
foregoing resolutions, are hereby in all respects confirmed, ratified and
approved.

RESOLVED, that all actions heretofore taken consistent with the intent and
purpose of the foregoing resolutions be, and each of them is, hereby ratified
and confirmed.



--------------------------------------------------------------------------------

Exhibit C

Consulting Agreement for Christiaan van den Berg

See Exhibit 10.77 to this Form 8-K



--------------------------------------------------------------------------------

Exhibit D

Consulting Agreement for Fred J. Mulder

See Exhibit 10.78 to this Form 8-K



--------------------------------------------------------------------------------

Exhibit E

Consulting Agreement for OUIDA Management Consultancy B.V.

See Exhibit 10.79 to this Form 8-K



--------------------------------------------------------------------------------

Exhibit F

Consulting Agreement for Romule B.V.

See Exhibit 10.80 to this Form 8-K



--------------------------------------------------------------------------------

Exhibit G

Press Release

Lithium Technology Corporation’s Chief Executive Officer Issues Letter to
Stockholders

 

 

PLYMOUTH MEETING, PA.—April 29, 2007—In a letter to stockholders issued today,
Dr. Klaus Brandt, Chief Executive Officer of Lithium Technology Corporation
(“LTC” or the “Company”) (OTC: LTHU), stated the following:

Dear Shareholders,

It is with great pleasure that I announce that on April 28, 2008, LTC entered
into a governance agreement (the “Governance Agreement”) with Arch Hill Capital
N.V., Stichting Gemeenschappelijk Bezit LTC and certain other shareholders (the
“Other Shareholders”). This is a step forward in the commitment and cooperation
of our major shareholders.

Arch Hill and its affiliates, which started investing in our Company in 1996 and
have been a loyal and supportive shareholder since then, have been joined by
several large shareholders to direct the Company towards the next level of
development. During the past year and a half, in excess of $35 million was
invested in LTC, which helped us advance our technology and improve our balance
sheet. Our large shareholders have shown their commitment to the Company and we
expect that they will do so in the future.

The Board has elected two new directors, Fred J. Mulder and Theo M.M. Kremers.
Both come with excellent backgrounds and I am convinced that they will help us
greatly to move ahead. I look forward to working with them to manage the
challenges that lie ahead in order to allow the Company to reach its full
potential.

Three members of the LTC Board, Ralph D. Ketchum, Marnix Snijder and Clemens
E.M. van Nispen tot Sevenaer, have resigned to make room for the new members. I
thank them for their dedication and contributions to the wellbeing of the
Company. I greatly enjoyed working with them.

The Board now consists of Klaus Brandt, Amir Elbaz, Theo M.M. Kremers, Andrew J.
Manning, Fred J. Mulder and Christiaan A. van den Berg.

The addition of Ken Rudisuela to the management as COO, reported on October 5,
2007, has added high volume manufacturing expertise to the Company. Pursuant to
the Governance Agreement, LTC has entered into consulting agreements with
Theo M.M. Kremers and Frits Obers. Both of them will add very valuable business
skills. I believe that the team consisting of these gentlemen, Amir Elbaz, as
CFO, and myself will work well together to bring the Company forward.

These changes, together with the advancements in our business, will assist in
positioning ourselves as a global leader in the large lithium ion battery
market, which becomes a pivotal market for many



--------------------------------------------------------------------------------

developing areas such as hybrid vehicles, alternative energy power generation
and advanced defense systems. Additionally, management is aiming to file our
annual financial statement for 2007 in a couple of weeks and expects to
subsequently file the quarterly reports for 2007.

I am confident that LTC today is a much stronger company than it was few years
ago and is poised to rapid growth due to its strong management team and superior
core technology. I ask you to pay attention to our developments over the next
few months to realize LTC’s great potential.

 

Sincerely,

/s/ Klaus Brandt

Dr. Klaus Brandt Chief Executive Officer Lithium Technology Corporation



--------------------------------------------------------------------------------

About Lithium Technology Corporation:

Lithium Technology Corporation (LTC) is a global provider of large format
rechargeable power solutions for diverse applications, and offers the largest
lithium-ion cells with the highest power of any standard commercial lithium ion
cell produced in the western hemisphere. With more than 30 years of experience,
LTC leverages its extensive expertise in high power and large battery assemblies
to commercialize advanced lithium batteries as a new power source in the
military and national security systems, transportation and stationary power
markets.

LTC manufactures the GAIA® product line of large, high power hermetically sealed
rechargeable lithium-ion cells and batteries. The Company’s product portfolio
includes large cells and batteries from 10 times the capacity of a standard
laptop computer battery to 100,000 times greater. LTC manufactures a variety of
standard cells that are assembled into custom large batteries complete with
electronics (battery management systems) and electronics to communicate with
other components of the system for performance monitoring.

LTC headquarters are located in Plymouth Meeting, PA and R&D in Nordhausen,
Germany. LTC sales for the U.S. and European markets are managed out of each of
the offices. For more information about LTC, its technology and products, please
visit http://www.lithiumtech.com.

Safe Harbor for Forward-looking Statements:

The foregoing information contains forward-looking statements, which involve
risks and uncertainties relating to such matters as financial performance,
technology development, capital raising, business prospects, strategic
partnering and similar matters. A variety of factors could cause LTC’s actual
results and experience to differ materially from anticipated results or other
expectations expressed in these forward-looking statements. This notice does not
constitute an offer of any securities for sale.

 